[Cite as M.M. v. R.M., 2019-Ohio-4507.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


M.M.                                             Court of Appeals No. L-19-1046

        Appellee                                 Trial Court No. JC 18271546

v.

R.M.                                             DECISION AND JUDGMENT

        Appellant                                Decided: November 1, 2019

                                          *****

        R.M., pro se.

                                          *****

        MAYLE, P.J.

        {¶ 1} Appellant, R.M., appeals the February 19, 2019 judgment of the Lucas

County Court of Common Pleas, Juvenile Division, ordering appellant to pay child

support and cash medical support to appellee on behalf of their minor child. For the

reasons that follow, we affirm the trial court’s judgment.
                                      I. Background

       {¶ 2} On August 23, 2018, the Northwest Judicial District Court of Williams

County, North Dakota, entered a judgment granting a decree of divorce to appellant R.M.

and appellee M.M. That judgment noted the parties would be residing in Ohio following

the divorce. As a result, the court vacated its previous support order established under

North Dakota law, and transferred the issue of child support for the parties’ minor child,

R.X.M., to Ohio to be determined under “Ohio child support guidelines and rules.” The

North Dakota judgment further determined that “Ohio shall have jurisdiction over all

issues pertaining to the parties’ minor child.”

       {¶ 3} On October 31, 2018, citing the North Dakota decision, the Lucas County

Child Support Enforcement Agency (“LCCSEA”) filed a complaint to set support in the

Lucas County Court of Common Pleas, Juvenile Division. Contemporaneous with the

filing of the complaint, the LCCSEA served R.M. with a request for production of

documents, including financial information, related to the complaint.

       {¶ 4} The matter proceeded to a hearing before a magistrate on January 17, 2019.

R.M. failed to appear for the hearing. R.M. also failed to produce the requested financial

information. On January 23, 2019, the magistrate entered a decision with findings of

fact. The magistrate found the parties’ minor child was in the care and custody of M.M.

at the time of the hearing. A Child Support Guideline Computation Worksheet was

completed, including financial information for each party. The computation worksheet

was used to compute the parties’ child support and cash medical support obligations, and




2.
the magistrate found R.M. to be the obligor with regard to child support. The magistrate

ordered appellant to pay a pro rata share of support for the parties’ only minor child based

on the parties’ income. Specifically, the magistrate ordered R.M. to pay a total of

$613.52 per month to support R.X.M.

       {¶ 5} On January 18, 2019, R.M. filed objections to the magistrate’s decision. He

claimed that there was a previous Ohio shared parenting plan that purportedly reflected

the parties “mutual agreement through the court of 50/50 shared parenting and NO child

support.” (Emphasis sic.) R.M. also stated that he now provided health insurance for the

parties’ minor child.

       {¶ 6} In a judgment entry dated February 19, 2019, the trial court denied R.M.’s

objections to the magistrate’s decision. The trial court noted that the record before the

magistrate included the North Dakota Marital Termination Agreement but not the

previous Ohio shared parenting plan that his objections relied upon. The trial court held

that any prior agreement relating to child support was no longer enforceable because both

parties now reside in Ohio and because M.M. was now the recipient of cash medical

assistance. The trial court further held that R.M. was properly served with notice of the

hearing before the magistrate but failed to appear. As a result, R.M. waived the

opportunity “to appear and present his financial information, including evidence that

[R.M.] provides health insurance for the parties’ minor child. In [R.M.]’s absence, the

Magistrate made her child support determination based on the information she had at the




3.
time of the hearing.” Based on these facts, the trial court denied R.M.’s objections and

adopted the magistrate’s decision as its own judgment.

       {¶ 7} R.M. timely appealed the trial court’s February 19, 2019 judgment and

asserts the following assignment of error for our review:

              The Court of Common Pleas, Juvenile Division based their decision

       on child support by using a State of North Dakota’s child support

       determination, which was made prior to the Final North Dakota Judgment

       and current Shared Parenting Plan, Civil Case No. 53-2016-DM-00275

       (appendix item A, page 2 paragraph 5, and appendix item B, page 5

       paragraph 3A) Therefore, this court ruling does not reflect the Appellant’s

       correct income for 2018 as per the Appellant’s Federal Income Tax Return

       (appendix item C), and the Appellant’s health insurance coverage.

                                   II. Law and Analysis

       {¶ 8} When presented with objections to a magistrate’s decision, Civ.R. 53

requires the trial court to “conduct an independent review of the facts and conclusions

contained in the magistrate’s report and recommendations and enter its own judgment.”

Kovacs v. Kovacs, 6th Dist. Erie No. E-03-051, 2004-Ohio-2777, ¶ 6. “Thus, when

reviewing a magistrate’s decision, the trial court is not acting as an appellate court, but

rather views all evidence and testimony de novo.” Id.

       {¶ 9} Our review of a trial court’s denial of a party’s objection to a magistrate’s

decision, and subsequent adoption of the magistrate’s decision, is for abuse of discretion.




4.
In re. G.J., 6th Dist. Lucas No. L-09-1134, 2009-Ohio-6673, ¶ 15, citing Wade v. Wade,

113 Ohio App. 3d 414, 419, 680 N.E.2d 1305 (11th Dist.1996). Abuse of discretion

means that the trial court’s decision is unreasonable, arbitrary or unconscionable.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 10} Here, R.M. argues that the trial court erred by adopting the magistrate’s

decision because the magistrate relied upon inaccurate information.1 Specifically, R.M.

argues that the magistrate did not consider his then-current salary and his provision of

health insurance on behalf of the parties’ minor child—neither of which were presented

by M.M. at the hearing.

       {¶ 11} The trial court’s judgment entry overruling R.M.’s objections states that it

conducted the independent review required under Civ.R. 53. The judgment entry makes

specific conclusions resulting from that review. The trial court found that R.M. failed to

appear for the January 17, 2019 hearing before the magistrate despite having been

properly served with notice of the hearing. The trial court concluded that by failing to

appear at the hearing, R.M. lost his opportunity to provide the magistrate with the

evidence he suggests warranted a reduced support obligation.2 The trial court also


1
 On appeal, R.M. does not argue the parties entered into an agreement that neither parent
would be obligated to pay child support as he argued in his objection to the magistrate’s
decision. Therefore, neither this issue nor the validity of any such agreement is the
subject of this appeal.
2
  Appellant attempted to introduce evidence in support of his argument on appeal by
attaching his income tax returns and additional agreements between the parties to his
brief. On August 9, 2019, we ordered these documents and all references to them struck




5.
concluded that the evidence before the magistrate—including the North Dakota Marital

Termination Agreement, M.M.’s receipt of cash medical assistance, and the fact the

parties have established residence in Ohio—supported the magistrate’s decision.

Therefore, the trial court concluded that there was no reason to disturb the magistrate’s

decision and the trial court adopted that decision as its own.

       {¶ 12} R.M. argues that the trial court should have considered his most recent

income tax returns and his provision of health insurance for R.X.M. He argues that had

the trial court considered this information, his support obligations would have been

reduced. R.M. fails to recognize, however, that this information was never provided to

either the magistrate or the trial court. The magistrate’s decision notes that R.M. failed to

provide any financial information in response to the LCCSEA’s document requests. This

failure to respond to the document requests prevented the magistrate from considering

that information. Further, the record shows that while R.M. filed objections to the

magistrate’s decision, he failed to make a request pursuant to Civ.R. 53(D)(4)(d) that the

trial court consider this additional evidence. Instead, R.M. merely asked the trial court to

provide him with an “opportunity to speak to the magistrate.” Simply put, we find that

the trial court did not abuse its discretion by failing to consider evidence that was not

properly before it.




from R.M.’s brief as they were not introduced before the trial court. See Robinson v.
Larchmont East Apartments, Inc., 6th Dist. Lucas No. L-12-1323, 2014-Ohio-3517, ¶ 8,
citing State v. Ishmail, 54 Ohio St. 2d 402, 377 N.E.2d 500 (1978).




6.
       {¶ 13} R.M. also suggests that M.M. provided incorrect information to the

magistrate regarding the parties’ income and the status of R.X.M.’s health insurance.

R.M., however, failed to provide a transcript of the hearing as required by App.R. 9(A).

“The duty to provide a transcript for appellate review falls upon the appellant. This is

necessarily so because an appellant bears the burden of showing error by reference to

matters in the record.” Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197, 199, 400
N.E.2d 384 (1980). The failure to provide that transcript requires us to presume the

validity of the lower court’s proceedings. Id. Therefore, any suggestion by R.M. that the

trial court committed reversible error by relying on incorrect evidence provided at the

magistrate’s hearing must be rejected.

       {¶ 14} In sum, the trial court properly reviewed the evidence before it and adopted

the magistrate’s decision as its own judgment entry. Although R.M. points to evidence

outside the record—which we cannot consider—R.M. fails to identify any portion of the

record that demonstrates an abuse of discretion by the trial court in adopting the

magistrate’s decision as its own judgment in accordance with Civ.R. 53.

                                     III. Conclusion

       {¶ 15} We therefore find appellant’s assignment of error not well-taken and affirm

the February 19, 2019 judgment of the Lucas County Court of Common Pleas, Juvenile

Division. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                        Judgment affirmed.




7.
                                                                      M.M. v. R.M.
                                                                      C.A. No. L-19-1046




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.